Citation Nr: 1724692	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  14-26 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for type II diabetes mellitus.

2. Entitlement to an initial compensable evaluation prior to April 18, 2016, and 20 percent thereafter, for bilateral hearing loss.

3. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from June 1955 to April 1959 and from March 1965 to March 1975.

The Veteran is currently assigned a combined 100 percent rating and the issue of a total rating based on individual unemployability has not been raised.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1. The Veteran's diabetes mellitus requires the use of insulin, oral hypoglycemic agents, and restricted diet; regulation of activities is not medically required, and the Veteran has been encouraged to increase exercise and lose weight throughout the appeal period.

2. Prior to April 18, 2016, the Veteran's bilateral hearing loss is manifested by no more than Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.

3. As of April 18, 2016, the Veteran's bilateral hearing loss is manifested by no more than Level V hearing acuity bilaterally.

4. The Veteran's PTSD is productive of occupational and social impairment with reduced reliability and productivity.  It is not manifested by deficiencies in most areas such as work, school family relations, judgment, thinking or mood, or by total occupational and social impairment at any point during the appeal period.
CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 7913 (2016).

2. The criteria for an increased initial evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic Codes 6100 (2016).

3. The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required as to the issues considered herein.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file.  All available post-service treatment records identified by the Veteran have also been obtained.  To the extent private treatment records have not been associated with the claims file, the Veteran specifically requested in a March 2012 communication that his appeal be considered without obtaining these records.  Therefore, VA's duty to assist the Veteran in locating records has been satisfied.  The Veteran has been afforded a VA examination when warranted.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist as to these issues.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

I. Type II Diabetes Mellitus

The Veteran contends that his diabetes mellitus is more severe than the currently assigned evaluation of 20 percent.  Specifically, he notes that since his initial evaluation was assigned, he has been required to increase his medication to treat his diabetes.

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating is awarded where the disorder requires insulin and a restricted diet, or requires an oral hypoglycemic agent and a restricted diet.  The criteria for the next higher rating, 40 percent, for diabetes mellitus are insulin, a restricted diet, and regulation of activities.  "Regulation of activities," is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  Medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

A 60 percent rating is warranted where the disorder requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A 100 percent rating is warranted where the disorder requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note (1) (2016).  In this regard, the RO has already separately rated the complications of diabetes mellitus.  Specifically, the Veteran is service-connected for peripheral vascular disease of the bilateral lower extremities, peripheral neuropathy of the bilateral upper and lower extremities, and is in receipt of special monthly compensation for loss of use of a creative organ due to erectile dysfunction.  

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each criteria listed in a rating must be met or more closely approximated in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a Veteran can only be rated at the level that did not require the missing component.  Id. 

Turning to the record, at an August 2011 VA contract examination, the Veteran reported being prescribed oral medication, insulin, and a restricted diet to treat his diabetes.  He denied diabetic ketoacidosis and episodes of hypoglycemia, and specifically reported that his diabetes does not cause any regulations of activities.  The VA examiner diagnosed diabetes mellitus, type II, with subjective factors of polyuria, polydipsia, and impotence, and objective factors of decreased vibratory sensation, elevated glucose, and creatinine.  The examiner determined the Veteran's diabetes had no effect on his usual occupation or daily activities.

At an April 2016 VA examination, the Veteran was found to have diabetes mellitus treated by more than one injection of insulin per day.  While the examiner noted the Veteran's diabetes required regulations of activities, such regulations was noted that the Veteran "must walk regularly and try to exercise."  The examiner noted the Veteran is treated less than two times per month for episodes of ketoacidosis or hypoglycemia, and has not been hospitalized in the previous 12 months due to these conditions.  The Veteran was noted to suffer from diabetic peripheral neuropathy, diabetic nephropathy or renal dysfunction, erectile dysfunction, hypertension, and peripheral vascular disease.  

VA medical records dated during the appeal period show that the Veteran received intermittent treatment for diabetes.  The records from this period indicate that the Veteran was on an oral medication, insulin, and a restricted diet for his diabetes.  These records also indicate he has been educated on the importance of exercise and counselled to increase his activity to treat his diabetes mellitus.

As noted above, to warrant an evaluation in excess of 20 percent for diabetes mellitus, there would need to be medical evidence showing that the condition requires insulin, a restricted diet, and regulation of the Veteran's activities, meaning avoidance of strenuous occupational and recreational activities.  For the period under consideration, there is evidence of the need for insulin and a restricted diet.  However, the Board finds a preponderance of the evidence is against a finding that his diabetes mellitus required regulation of activities at any point during the appeal period.  In this regard, the issue of whether a veteran's occupational and recreational activities have been restricted due to diabetes mellitus falls outside the realm of common knowledge of a lay person because the determination requires medical evidence.  See Camacho, 21 Vet. App. at 363-64.  

As noted above, the Veteran has been educated and counselled regarding the importance of exercise.  Likewise, while the April 2016 VA examination report notes the requirement of regulation of activities, such purported regulation was noted specifically to be to walk regularly and try to exercise.  Importantly, the Court has held that when evidence exists that the appellant has been encouraged to be more physically active, such medical documentation "contradicts any assertion that the appellant was being advised to limit his strenuous activity."  Camacho, 21 Vet. App. at 366.  As such, the Board finds that a requirement for the regulation of activities is not shown in this case.

Additionally, the evidence does not show that the Veteran's diabetes mellitus was manifested by episodes of ketoacidosis or hypoglycemic reactions that required one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Therefore, higher evaluations are not warranted on this basis.

The Board has considered whether separate evaluations are warranted for erectile dysfunction and/or hypertension, both of which are found by the April 2016 VA examiner to be due to the Veteran's diabetes mellitus.  However, these conditions are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note (1) (2016).  In this regard, neither erectile dysfunction nor hypertension would warrant a compensable evaluation if rated separately.  See generally 38 C.F.R. § 4.104, Diagnostic Code 7101; see also 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2016).  Finally, while there is some indication that the Veteran suffers from diabetic nephropathy, a January 2017 VA opinion specifically found the Veteran's kidney dysfunction is not due to diabetes mellitus, but is rather due to renal vascular disease, NSAID use, and pre-renal disease.

The Board has considered whether a staged rating is appropriate in the instant case.  See Hart, supra.  However, for the reasons discussed above, the Board finds that a preponderance of the evidence is against a higher evaluation at any point during the appeal period.  Therefore, the benefit of the doubt rule does not apply, and the claim for an increased evaluation for the Veteran's diabetes mellitus must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




II. Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss has been evaluated as noncompensable prior to April 18, 2016, and 20 percent thereafter, under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2016).  In evaluating hearing loss under the schedular criteria, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning to the record, at a July 2011 VA contract examination, pure tone thresholds, in decibels were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
50
70
70
56
LEFT
40
55
70
75
60

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  Entering the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is I for the right ear and II for the left.  See 38 C.F.R. § 4.86(a).  Entering the category designations for each ear into Table VII results in a noncompensable evaluation under Diagnostic Code 6100.

At an April 2016 VA examination, pure tone thresholds, in decibels were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
80
95
95
76
LEFT
40
80
90
100
78

Speech audiometry revealed speech recognition ability of 81 percent bilaterally.  Entering the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is V bilaterally.  See 38 C.F.R. § 4.86(a).  Entering the category designations for each ear into Table VII results in a 20 percent evaluation under Diagnostic Code 6100.

The Board finds that there is no audiological evidence of record to support a compensable evaluation at any point prior to April 18, 2016, or 20 percent thereafter.  The preponderance of the evidence is against his claim for an increased initial evaluation.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. PTSD

The Veteran asserts that his service-connected PTSD is more severe than contemplated by the assigned 50 percent evaluation.  The rating criteria pertaining to the Veteran's appeal is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

Under the General Rating Formula, a 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

Initially, the Board notes that references in the rating schedule to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) has been replaced with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  However, these changes are not intended to apply to claims that were pending before the Board on or before August 4, 2014.  See 80 Fed. Reg. 14308 (Mar. 19, 2015).  As the Veteran perfected his appeal to the Board in June 2014, the Board will consider the nomenclature contained within the DSM-IV. 

Significantly, the DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Finally, ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the General Rating Formula.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.

Turning to the record, at an August 2011 VA contract examination, the Veteran noted symptoms of some anger and nightmares, which he self-described as mild and were episodic.  He denied a history of violent behavior and suicide attempts, and noted that his PTSD symptoms resulted in marital conflicts.  Upon mental status examination, the Veteran was oriented with appropriate appearance, hygiene, and behavior.  Communication, speech, and concentration were within normal limits, and panic attacks and obsessive-compulsive behavior were absent.  The Veteran's thought processes were appropriate, he was able to understand directions without slowness of thought or confusion, and memory was within normal limits.  Finally, both suicidal and homicidal ideation were absent, and the Veteran's judgment was not impaired.  A GAF score of 73 was assigned, representing transient symptoms with no more than slight impairment in social and occupational functioning.  See DSM-IV.  The examiner noted the Veteran was able to maintain effective family role functioning without difficulty with recreation or leisurely pursuits.

At an April 2016 VA examination, the Veteran was diagnosed with moderate PTSD.  He described his marriage as stable, though his moodiness and irritability have a negative impact on his marriage.  He reported having social connections and involvement in a shrine with other men.  He denied psychiatric admissions, suicide attempts, or violence, though he did report problems with anger.  Mental status examination revealed symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, difficulty understanding complex commands, disturbances of motivation and mood, difficultly in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The VA examiner noted the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity, congruent with a 50 percent evaluation under Diagnostic Code 9411.

The Board has also reviewed VA treatment records generated throughout the appeal period.  These records reflect general complaints of depression, anxiety, irritability with mood swings, and GAF scores ranging from 55 to 60, representing moderate symptomatology.  These records also indicate the Veteran maintained effective social relationships, planning travel with his wife as recently as May 2016.

Considering the VA examination reports and mental health treatment records discussed above, in conjunction with other lay and medical evidence of record, the Board finds that an initial evaluation in excess of 50 percent is not warranted at any point during the appeal period.  In this regard, the Board observes the fairly consistent moderate impact of his PTSD on his social and daily functioning, which resulted in marital stress due to his irritability and mood swings.  The medical evidence does not indicate that the Veteran's PTSD more closely approximates the symptoms associated with a 70 percent or 100 percent evaluation at any point during the appeal period, including serious symptomatology such as suicidal/homicidal ideation, a persistent danger to himself or others, or severely impaired memory resulting in severe impairment of social and occupational functioning.  Further, the evidence does not support a finding that the Veteran's PTSD resulted in severe symptoms or total occupational and social impairment during this period congruent with a higher evaluation.

Overall, the evidence discussed above does not support the assignment of an initial evaluation greater than 50 percent at any point during the appeal period.  In reaching its decision, the Board considered the benefit-of-the-doubt rule; however, the preponderance of the evidence reflects the Veteran's symptomatology at most more closely approximates that contemplated by a 50 percent evaluation throughout the appeal.  Therefore, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial evaluation in excess of 20 percent for diabetes mellitus is denied.

An initial compensable evaluation prior to April 18, 2016, and in excess of 20 percent thereafter, for bilateral hearing loss is denied.

An initial evaluation in excess of 50 percent for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


